DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 9, 2021.  These drawings are accepted.
 Allowable Subject Matter
Claims 1-6, 8-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious a hydraulic bushing comprising a travel limiter, a bump stop, a fluid passageway extending between a first and second fluid chamber, and a first intermediate insert and a second insert spaced apart from the first intermediate insert, the elastomeric bushing encapsulating the first intermediate insert and the second intermediate insert, wherein the first intermediate insert includes a groove defining a path of the fluid passageway.  With regards to claim 10, the prior art of record fails to anticipate or render obvious a hydraulic bushing comprising a travel limiter, an elastomeric bushing, a first bump stop, a second bump stop, the elastomeric bushing includes axially spaced apart flanges interconnected by first and second axially extending webs, each web is a portion of each of the first and second fluid chambers, the first bump stop includes a first sealing engaged with the first web and a second end sealing engaged with the second web, the second bump stop includes a first sealing engaged with the first web and a second end sealing engaged with the second web.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bitschkus et al., Andra et al., Liu et al., and Zou et al. each teach a hydraulic bushing comprising first and second intermediate inserts.  
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 11, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657